HEANEY, Senior Circuit Judge,
dissenting.
I continue to believe that Otey'lacked the effective assistance of counsel before trial, during trial, and at sentencing. See Otey v. Grammer, 869 F.2d 1137, 1137-40 (8th Cir. 1989) (Heaney, J., dissenting). Thus I cannot concur, as I cannot join in a decision that allows a man to be executed who did not receive a fair trial and sentencing.
As I stated in my earlier dissent from this court’s decision not to review this case en banc, Otey was denied effective assistance of counsel by his appointed counsel’s egregious lack of pretrial preparation, failure timely to request a continuance, failure to object to evidence secured in violation of Otey’s Miranda rights, erroneously informing the jury *873that Otey would take the stand, and his introduction of evidence thought to be mitigating but which served rather to aggravate his sentence. Id.
I respectfully dissent.